SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) INTERSTATE BAKERIES - (Name of Issuer) COMMON STOCK, $.001 par value per share - (TITLE OF CLASS OF SECURITIES) 46072H108 - (CUSIP NUMBER) BRENCOURT ADVISORS, LLC , 8TH FLOOR NEW YORK, NY 10022 Edward Larmann - (212) 313-9743 - (NAME, ADDRESS AND TELEPHONE NUMBER OF PERSON AUTHORIZED TO RECEIVE NOTICE AND COMMUNICATIONS) May 26, 2006 - (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. X Note: Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. - (1) The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 5 Pages CUSIP No. 46072H108 Page 2 of 5 Pages - 1. NAMES OF REPORTING PERSONS	BRENCOURT ADVISORS, LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) 13-4137530 - 2. CHECK THE APPROPRIATE BOX IF A GROUP* (a) (b)[X] INAPPLICABLE - 3. SEC USE ONLY - 4. SOURCES OF FUNDS 00 (FUNDS FROM INVESTMENT ADVISORY CLIENTS) - 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) - 6. CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE, USA - NUMBER OF 7. SOLE VOTING POWER 3,818,937 SHARES BENEFICIALLY 8. SHARED VOTING POWER 0 OWNED BY EACH 9. SOLE DISPOSITIVE POWER 3,818,937 REPORTING PERSON WITH 10. SHARED DISPOSITIVE POWER 0 - 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,818,937 - 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES * - 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 8.41% - 14. TYPE OF REPORTING PERSON* IA - * SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 46072H108 Page 3 of 5 Pages - ITEM 1 SECURITY AND ISSUER Title of Class of Securities Common stock $.001 par value per share (the "Shares") Name and Address of Issuer INTERSTATE BAKERIES 15 EAST ARMOUR BOULEVARD KANSAS CITY, MO 64111 ITEM 2 IDENTITY AND BACKGROUND (a) BRENCOURT ADVISORS, LLC (the "Investment Manager") The Investment Manager has sole power to vote and dispose of the shares of Common Stock owned by the Funds.The Investment Manager disclaims any economic interestin or beneficial ownership of the Shares covered by this Statement. (b) , 8TH FLOOR, NEW YORK, NEW YORK 10022 (c) This Schedule is filed on behalf of the Investment Manager and the Funds. Each of the funds is the record and direct beneficial owner of the shares of Common Stock reported herein. The Investment Manager is the investment manager to each Fund. The principal business of the Investment Manager is providing discretionary advice for a number of private funds. The principal business of each of the Funds is to invest in various securities according to particular strategies as outlined in each Fund's Private Placement Memorandum. (d)	During the past five years, neither the Investment Manager nor the Funds has not been convicted in a criminal proceeding (e)	During the past five years, neither the Investment Manager nor the Funds have been party to a civil proceeding as a result of which they are subject to a judgment, decree, or final order enjoining it from or mandating activities subject to federal or state securities laws, or finding it in violation of such laws. (f)	The Investment Manager is organized under the laws of Delaware, USA. ITEM 3 SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION Each Fund acquired their respective shares, as set forth herein, in open market transactions for an aggregate purchase price of approximately $31,419,230 using working capital. ITEM 4	PURPOSE OF TRANSACTION The Investment Manager has acquired the shares of Common Stock, on behalf of the funds, for investment purposes. The Investment Manager from time to time intends to review their investment in the Issuer on the basis of various factors, including the business of issuer, financial condition, results of operations and prospects, general economic and industry conditions,the securities markets in general and those for the stock of issuer in particular, as well as other developments and other investment opportunities. Based upon such review, the Investment Manager will take such actions in the future as the Investment Manager may deem appropriate in light of the circumstances existing, from time to time,which may include further acquisitions of shares of Common Stock or disposal of some or all of the shares of Common Stock currently owned by the Funds or otherwise acquired by the Funds. In addition, the Investment Manager may engage in communications with one or more shareholders, officers or directors of the Issuer, including discussions regarding the operations of the issuer and strategic direction that, if effected, could result in, among other things: (a) the acquisition by the Funds of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d) a change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any vacancies on the board; (e) a material change in the present capitalization or dividend policy of the Issuer; (f) other material changes in the Issuer's business or corporate structure; (g) changes in the Issuer's charter, by laws or instruments corresponding thereto or other actions which may impede the acquisition of controlof the Issuer by any person; (h) causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an interdealer quotation system of a registered national securities association; (i) a class of equity securities of the issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act;or (j) any action similar to any of those enumerated above.
